Citation Nr: 1819295	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and adjustment disorder with anxious mood.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to July 1972.

This case originally came before the Board of Veterans Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran had a hearing before the undersigned in February 2017; the transcript is of record. 

In December 2017, the Board remanded this case for further development. In the 2017 December remand the Board added the issue of entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) based on an implied claim by the Veteran. See Rice v. Shinseki, 22 Vet. App. 447 (2009). In a January 2018 rating decision, the RO granted a TDIU. As this action represents a full grant of benefits, this claim is no longer before the Board.


FINDING OF FACT

In a February 2018 statement, the Veteran withdrew his claim for initial disability rating in excess of 30 percent for service-connected PTSD and adjustment disorder with anxious mood. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD and adjustment disorder with anxious mood have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn. The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.

In February 2018, the Veteran submitted a statement in which he expressed his wish to withdraw his claim for entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD and adjustment disorder with anxious mood. 
The statement was in writing, included the name of the claimant, the claim number, and the statement that the appeal is being withdrawn. As the Board has not yet issued a decision concerning this claim upon receipt of the statement, criteria are met for withdrawal of this appeal. See 38 C.F.R. § 20.204 (b).

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 38 U.S.C. § 7105 (d). Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed. Id. 


ORDER

The appeal for an initial disability rating in excess of 30 percent for service-connected PTSD and adjustment disorder with anxious mood is dismissed. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


